CONVERTIBLE NOTE
 


 
$25,000.00
August 23, 2011
 
St. Petersburg, Florida

 
FOR VALUE RECEIVED, US Natural Gas Corp a Florida corporation with offices at
1717 Dr. Martin Luther King Jr. St. N, St. Petersburg, Florida 33704
(hereinafter referred to as the “Payor” or the “Company”), agrees to pay to the
order of Tangiers Investors, LP, a Delaware limited partnership with offices at
402 W Broadway Ste. 400 San Diego, California 92101 (hereinafter referred to as
the “Payee” or “Tangiers”), on the Maturity Date set forth in Article “3” of
this Convertible Note (the “Note”), unless earlier accelerated in accordance
with the terms of this Note, the principal sum of twenty five thousand  dollars
($25,000) with interest on the aforesaid amount as set forth in Article “2” of
this Note.
 
1. Funding
 
Upon receipt of the executed original of this Note (“Closing Date”), Tangiers
shall wire transfer to the Company pursuant to wire instructions from the
Company,  twenty five thousand dollars ($25,000), less:
 
(A)           Any applicable wire transfer fees
 
2. Interest
 
(A) Interest on the unpaid principal balance of this Note shall be calculated
commencing upon the Closing Date and shall be at the rate of nine percent (9%)
per annum with accrued and unpaid interest being payable on the Maturity Date.
 
(B) If an Event of Default occurs pursuant to Article “9” of this Note, this
Note shall be immediately due and payable and interest shall accrue at the rate
of 20%. The Payor acknowledges that it would be extremely difficult or
impracticable to determine the Payee’s actual damages and costs resulting from a
default and the inclusion herein of any such additional amounts are the agreed
upon liquidated damages representing a reasonable estimate of those damages and
costs and do not constitute a penalty.
 
(C) It is the intent of the Payee and the Payor in the execution of this Note
that the loan evidenced hereby comply with the restrictions of applicable state
usury laws. If, for any reason, it should be determined that any usury law is
applicable (which the parties do not believe to be the case), the Payor and the
Payee stipulate and agree that (i) the interest (or any other consideration
pursuant to this Note) pursuant to this Note or in any other instrument
evidencing or securing the indebtedness evidenced herein shall be limited to the
maximum permitted by such law, (ii) none of the terms and provisions contained
herein shall ever be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate in excess of the
maximum interest rate permitted to be charged by any state laws which are
applicable, (iii) the obligation of the Payor shall be reduced to the maximum
rate permitted to be charged by any state laws which are applicable, and (iv)
the Payee shall not collect monies which would otherwise increase the effective
interest rate on this Note to a rate in excess of the maximum rate permitted to
be charged by any such applicable state law.  Any sums collected, which are in
excess of such maximum rate, shall be credited to the payment of any other sums
due hereunder. If no sums are due hereunder, then such excess shall be returned
to the Payor.
 
3. Maturity/Prepayment
 
(A) Subject to payment pursuant to Article “2” of this Note, all unpaid
principal and any accrued and unpaid interest shall be due and payable on August
23, 2012 (the “Maturity Date”).
 
(B) This Note may not be prepaid without the prior written consent of the Payee
which consent shall be in the Payee’s sole and absolute discretion.
 


 


 
1

--------------------------------------------------------------------------------

 
 
 
4. Conversion
 
(A) The Payee may elect to convert all or part of the principal of this
Convertible Note and any accrued and unpaid interest at any time or times before
August 23, 2012. The conversion price shall be fifty (50%) percent of the lowest
trading price during the five (5) trading days prior to conversion, subject to
adjustment pursuant to this Article “4” of this Note (the “Conversion Price”);
provided, however, if an Event of Default pursuant to Article “9” of this Note
occurs, this Note shall be subject to an interest rate of twenty (20%) percent
and the Conversion Price formula shall be reduced to forty (40%) of the lowest
trading price during the five (5) trading days prior to conversion.
 
(i.) If the Payee does not provide written notice of its intention to convert
some or allof the unpaid principal and any accrued and unpaid interest due,
Payor shall pay theamount due on the Maturity Date.
 
(ii.) If all or part of this Note is converted pursuant to Paragraph “A” of this
Article “4”of this Note, the shares shall be delivered to the Payee within three
(3) business days after thedate upon which the Payor receives a Conversion
Notice (such third (3rd) business day the “Conversion Share Due Date”), in the
form attached hereto as Exhibit “A”; provided, however,  that a Conversion
Notice delivered after 1:00 o’clock P.M. on any business day shall be deemed to
be delivered on the next following business day.
 
(iii.) If all or part of this Note is converted pursuant to Paragraph “A” of
this Article “4”of this Note, all shares delivered to the Payee shall be
free-trading if the shares are issued aftersix (6) months after the date of this
Note. If any shares delivered to the Payee are not free-trading, on August 23,
2012, at its own cost, the Company shall cause its counsel to issue an opinion
letter to the Company’s transfer agent, or its successor (the “Transfer Agent”),
that the said shares may be sold or transferred without restriction or
limitation in reliance on Rule 144 promulgated under the Securities Act of 1933,
as amended, and direct the Transfer Agent to replace such shares with a
certificate that does not contain a restrictive legend. After the receipt by the
Transfer Agent of the certificate representing such shares from Tangiers (or its
broker) requesting the issuance of an unrestricted certificate, the Company
shall cooperate fully with the Transfer Agent. If the newly issued unrestricted
stock is not delivered to Tangiers or its broker within four (4) business days
after the receipt of the restricted shares, the Company shall pay an additional
amount of one thousand dollars ($1,000) per calendar day for each day that
delivery of the unrestricted stock certificate is delayed; provided, however,
that receipt of the restricted certificate after 1:00 p.m. local time shall be
deemed to be receipt on the next following business day. The Company
acknowledges that it would be extremely difficult or impracticable to determine
Tangiers’ actual damages and costs resulting from the delay in making delivery
of the unrestricted stock certificate and the inclusion herein of any such
additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs and do not constitute a penalty.
These liquidated damages shall be added to the principal value of the note.
 
(B) The Payor shall pay any and all stock transfer fees. No fractions of shares
or scrip representing fractions of shares will be issued upon conversion, but
the number of shares issued shall be rounded to the nearest whole share, based
upon the total number of shares of Common Stock to be issued to the Payee. The
date upon which a Conversion Notice is received by the Payor shall be deemed to
be the date upon which the Payee has delivered the conversion notice duly
executed, to the Payor; provided, however, that a Conversion Notice delivered
after 1:00 o’clock P.M. on any business day shall be deemed to be delivered on
the next following business day. Upon receipt of the Shares for the full
conversion and/or payment of this Note, the Payee shall deliver this Note to the
Payor marked “cancelled.”
 


 


 
2

--------------------------------------------------------------------------------

 


 
(C) If the Payor fails to deliver shares timely pursuant to this Article “4” of
this Note, the Payor shall pay to the Payee an additional amount of shares equal
in number to one (1%) percent of the number of shares of Common Stock required
to be issued per calendar day for each calendar day that the shares are delayed
after the Conversion Share Due Date. The Payor acknowledges that it would be
extremely difficult or impracticable to determine the Payee’s actual damages and
costs resulting from the delay in delivering the Shares on or prior to the
Conversion Share Due Date and the inclusion herein of any such additional
amounts are the agreed upon liquidated damages representing a reasonable
estimate of those damages and costs and do not constitute a penalty.
 
(D) If, upon Tangiers’ request to convert all or part of this Note pursuant to
this Article “4” of this Note, the shares are not available by reason of the
Payor not having enough authorized and unissued shares to issue the shares to
Tangiers, the Payor shall take all necessary action to increase the number of
authorized shares of the Company’s Common Stock to satisfy Tangiers’ request to
convert all or part of this Note.
 
(E) In order to preserve the conversion rights of the Payee, the conversion rate
is subject to adjustment if certain events occur, including, but not limited to,
any of the events that are set forth below:
 
(i.) The issuance of any previously authorized or newly authorized shares
(common oranyother securities convertible into common) of the Payor for less
than the conversion price pershare at the time of conversion pursuant to this
Article “4” of this Note;
 
(ii.) A recapitalization of the outstanding shares of the Payor which has the
effect ofchanging the percentage of shares which this Note may be converted into
in relation to thetotal number of outstanding shares;
 
(iii.) The payment of any stock dividends;
 
(iv.) The distribution to any holders of shares of the Payor’s securities,
evidences ofindebtedness of the Payor or assets (excluding cash dividends paid
from retainedearnings);
 
(v.) The issuance after the date hereof of any stock options, warrants or other
rights toacquire shares in the Payor at a price less than the current market
value of such shares; and
 
(vi.) Any capital reorganization by the Payor, any reclassification or
recapitalization ofthePayor’s capital stock, or any transfer of all or
substantially all the assets of the Payor to orconsolidation or merger of the
Payor with or into any other Person.
 
(F) Upon the occurrence of any of the above events (any of such events is
hereinafter referred to as a “Dilution Event”), then, in such event, the Payor
will immediately take whatever measures are necessary to insure that the
percentage interest in the Payor which the Note may be converted into would not
be increased or reduced. Any adjustment which is required by this Paragraph “F”
of this Article “4” of this Note shall be deemed effective retroactive to the
date of the Dilution Event. The provisions of this Paragraph “F” of this Article
“4” of this Note shall be applicable to any Dilution Event which occurs at any
time after the date of this Note. If any of the Dilution Events occur, the Payor
will mail or cause to be mailed a notice pursuant to Paragraph “C” of Article
“19,” to the Payee of this Note specifying the Dilution Event(s) which has
occurred.
 
(G) As long as this Note is outstanding and no Event of Default has occurred,
neither Tangiers nor its affiliates shall at any time engage in any short sale
of, or sell put options or similar instruments with respect to, the Company’s
stock.
 
5. Opinions
 
(A) The Payee’s counsel shall provide the appropriate opinion letters to the
Transfer Agent in compliance with the provisions of Rule 144 promulgated by the
Securities and Exchange Commission pursuant to §4(1) of the Securities Act of
1933, as amended, with respect to the transfer or sale of the shares, if such
transfer or sale is permissible under Rule 144.
 
(B) Upon execution of this Note, the Payor shall deliver to Payee the
Irrevocable Transfer Agent Instructions, in the form attached hereto as Exhibit
“B”.
 


 
 
3

--------------------------------------------------------------------------------

 


 
6. Registration
 
 (A)           If the Payor shall at any time when Payee has not received a
stock certificate evidencing the shares without a restrictive legend, seek to
register or qualify any of its capital stock or the securities holdings of any
of its controlling shareholders, on each such occasion it shall include all of
the Payee’s shares pursuant to Article “4” of this Note in such registration or
qualification at the Payor’s expense. The Payor shall keep the registration
effective until such time as the Payee has sold its shares.
 
(B)           All expenses in connection with preparing and filing any
registration statement under Paragraph “A” of this Article “6” of this Note (and
any registration or qualification under the securities or “Blue Sky” laws of
states in which the offering will be made under such registration statement)
shall be borne in full by the Payor.
 
7. Affirmative Covenants of the Payor
 
Unless and until this Note has been fully satisfied by payment or conversion,
the Payor shall:
 
(A) Increase the number of shares of the Company if the shares are not available
by reason of the Payor not having enough authorized and unissued shares to issue
the shares to Tangiers upon Payee’s request to convert all or part of this Note
pursuant to Article “4” of this Note.
 
(B) Use the loan proceeds for working capital of the Company, provided, however
that the Payor shall not use any portion of the loan proceeds to pay any debts
or compensation to the management of the Company.
 
(C) Promptly pay and discharge all lawful taxes, assessments and governmental
charges or levies imposed upon the Payor or upon its business income and
profits; or upon any of its property, before the same shall become in default,
as well as all lawful claims for labor, materials and supplies which, if unpaid,
might become a lien or charge upon such properties or any part thereof; provided
however, that the Payor shall not be required to pay and discharge any such tax,
assessment, charge, levy or claim as long as the validity thereof shall be
contested in good faith by the Payor, or where the failure to so pay would not
have a material adverse effect on the Payor;
 
(D) Promptly notify the Payee of the commencement of all proceedings and
investigations by or before and/or the receipt of any notices from, any
governmental or non-governmental body including, but not limited to, any court
or arbitrator, against or in any way materially affecting any of the Payor’s
properties, assets or business;
 
(E) Promptly notify the Payee of any material change in the Payor’s business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects;
 
(F) Promptly notify the Payor of any default or any event which, with the
passage of time or giving of notice or both, would constitute a default under
any agreement to which the Payor is a party or by which the Payor or any of the
Payor’s properties may be bound;
 
(G) At all times reasonably maintain, preserve, protect and keep its property
used in the conduct of its business in good repair, working order and condition,
normal wear and tear excepted, except where the failure to comply would not have
a material adverse effect on the Payor;
 
(H) To the extent necessary for the operation of its business, keep adequately
insured by reputable insurers, all property of a character usually insured by
similar corporations and carry such other insurance as is usually carried by
similar corporations, except where the failure to obtain insurance would not
have a material adverse effect on the Payor;
 
(I) Promptly notify the Payee of any delay in the Payor’s performance of any of
its obligations to any secured lender and of any assertion of any claims by any
secured lender of the Payor;
 
(J) Promptly notify the Payee of the occurrence of any Event of Default (as
defined in Article “9” of this Note);
 


 
 
4

--------------------------------------------------------------------------------

 


 


 
(K) Remain current in its filings pursuant to the Securities Exchange Act of
1934 (the “Exchange Act”); (i) continuously remain a reporting company under the
Exchange Act; and (ii) file with the SEC in a timely manner all reports,
statements and other materials required to be filed by it to remain a reporting
company under the Exchange Act;
 
(L) The Common Stock of the Payor shall continuously be listed on the Over the
Counter Bulletin Board (the “OTCBB”), OTC Markets OTCQB ("OTCQB") or  a stock
exchange;
 
(M) Continue to be a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction and qualified to do business in any
jurisdiction where such qualification is required; and
 
(N) At all times keep true and correct books, records and accounts. The Payee
expressly agrees to maintain any and all material, non-public information
provided by the Payor pursuant to this Article “8” of this Note, in confidence
within the meaning of Regulation FD promulgated by the U.S. Securities and
Exchange Commission and shall not purchase or sell the Payor’s common stock on
the basis of such information until such information has been publicly
disclosed.
 
8. Negative Covenants of the Payor
 
Unless and until this Note has been paid in full, the Payor shall not:
 
(A)           Conduct its business in any manner other than in the ordinary
course;
 
(B)           Make any change in its Certificate of Incorporation or Bylaws
which will adversely affect the Payor’s ability to perform its obligations
hereunder;
 
(C)           Declare or pay any dividend or make any other payment or
distribution to its stockholders, or purchase or redeem any of its securities;
 
(D)           Sell, liquidate, or otherwise dispose of any of its assets, other
than in the ordinary course of business, except in the event that the Payor
shall reach an agreement to sell any of its subsidiaries;
 
(E)           Enter into any agreement or merger, reorganization or
consolidation of the Payor with or into another entity or entities, regardless
of whether the Payor is the surviving entity;
 
(F)           Increase the compensation payable or to become payable by the
Payor to any officer and/or director or any of the immediate family of any
officer and/or director including, but not limited to, the following: any
spouse, parent, spouse of a parent, mother-in-law, father-in-law, child, spouse
of a child, sibling, spouse of a sibling, grandparent, spouse of a grandparent
or any issue of the foregoing; and
 
(G)           Pay back loans (not including reimbursement of expenses incurred
in discharge of employment duties) to officers, directors and affiliates of the
Payor (not including obligations originating in acquisitions) and their related
parties until all principal and accrued interest has been paid in full
satisfaction of this Note.
 
9. Events of Default
 
The term “Event of Default” as used herein shall mean the occurrence of any one
or more of these following events:
 
(A) The failure of the Payor to make payment of Principal and/or interest on the
Maturity Date;
 
(B) The breach by the Payor of any other provisions of this Note other than
failure to make payment on the Maturity Date and after the Payee has given the
Payor two (2) business days written notice of such default pursuant to Paragraph
“(C)” of Article “19” of this Note;
 
(C) The filing by the Payor of a petition in bankruptcy;
 
(D) The making of an assignment by the Payor for the benefit of its creditors;
 
(E) Consent by the Payor to the appointment of, or possession by, a custodian
for itself or for all or substantially all of its property;
 
(F) The filing of a petition in bankruptcy against the Payor with the consent of
the Payor;
 
 
 
5

--------------------------------------------------------------------------------

 
 
(G) The filing of a petition in bankruptcy against the Payor without the consent
of the Payor, and the failure to have such petition dismissed within ten (10)
days from the date upon which such petition is filed;
 
(H) Notwithstanding the ten (10) day provision in Paragraph “(G)” of this
Article “9” of this Note, on a petition in bankruptcy filed against Payor, Payor
is adjudicated bankrupt prior to the expiration of ten (10) days; and
 
(I) The entry by a court of competent jurisdiction of a final non-appealable
order, judgment or decree appointing, without the consent of the Payor, a
receiver, trustee or custodian for the Payor or for all or substantially all of
the property or assets of the Payor.
 
(J) Any failure by the Company to deliver the shares due to Tangiers upon
conversion of all or a part of this Note pursuant to Article “4” of this Note
 
10. Remedies Upon Default
 
(A)           Upon the occurrence of an Event of Default and any time thereafter
while such Event of Default is continuing, the entire unpaid principal balance
which is due pursuant to this Note shall, at the Payee’s option, be accelerated
and become and be immediately due and payable along with unpaid interest and
late fees without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by the Payor, except as set forth in
Paragraphs “(A)” and “(B)” of this Article “10” of this Note.
 
 (B)           Upon the occurrence of an Event of Default and any time
thereafter while such Event of Default is continuing, the Payor shall pay to the
Payee an interest rate of 20% and the Conversion Price formula shall be reduced
to 40% of the lowest trading price during the five (5) trading days prior to
conversion. The Payor acknowledges that it would be extremely difficult or
impracticable to determine the Payee’s actual damages and costs resulting from
the delay in making payment on the Maturity Date and the inclusion herein of any
such additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs and do not constitute a penalty.
 
11. Non-Exclusive Remedy
 
Any remedy that is set forth in this Note is not exclusive of any other remedies
provided for herein, in the accompanying documents or that are provided by law.
 
12. Liability Upon Default
 
The liability of the Payor upon default shall be unconditional and shall not be
in any manner affected by any indulgence whatsoever granted or consented to by
the Payee including, but not limited to, any extension of time, renewal, waiver
or other modification.
 
13. Exercise of Remedy Upon Default
 
No failure on the part of the Payee to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.
 
14. Collection Costs
 
Payor shall pay or otherwise reimburse to Payee all legal fees, costs and
expenses incurred by Payee in any manner in connection with this Note,
including, but not limited to, any administration, negotiations, disputes,
litigation or collection pursuant to the terms and conditions of this Note and
agrees to pay interest thereupon at the rate of two percent (2%) per month from
the date paid or incurred by Payee until such expenses are actually paid by the
Payor. Such obligation shall be binding upon Payor regardless of whether or not
any legal action has been commenced or is ever commenced.
 
15. Full Recourse
 
Anything in this Note to the contrary notwithstanding, the Payor hereunder shall
be liable on this Note for the full amount of the principal, interest and all
obligations pursuant to this Note.
 


 
 
6

--------------------------------------------------------------------------------

 


 
16. No Defenses or Set-Off
 
Payor acknowledges and agrees that there are, and shall be, no claims, defenses,
set-offs, equities, or counterclaims, whether legal or equitable, available to
it or any other person or entity affiliated with it or against the enforcement
of this Note, including, but not limited to, any such defenses, set-offs,
equities, claims, counterclaims, or others legal or equitable defenses or claims
including, but not limited to, the statute of limitations, which arise out of
this Note, the obligation of the Payor to repay this Note, as the case may be,
or in the course of dealings between the Payor and the Payee and any
representatives or affiliates thereof, and any such defenses, set-offs,
equities, counterclaims or other claims, legal or equitable, available to Payor,
or any entity affiliated with Payor, whether known or unknown, arising out of
this Note, the administration of this Note are hereby forever waived, released
and discharged.
 
17. Indemnity
 
Payor agrees to indemnify and hold harmless the Payee, its officers, directors,
heirs, executors, administrators, personal representatives, successors and
assigns, from any and all claims, actions, suits, demands, costs or liability of
any kind relating to the making of this Note, the administration of this Note
and any business relations and/or other dealings with the Payor and each of them
with respect to the subject matter hereof, it being understood and agreed that
such indemnification and agreement to hold harmless are a material inducement to
the Payee to secure its consent to this Note.
 
18. Replacement of Note
 
Upon receipt of evidence satisfactory to the Payor of the loss, theft,
destruction or mutilation of the Note, and if requested in the case of any such
loss, theft or destruction, upon delivery of an indemnity bond or other
agreement or security reasonably satisfactory to the Payor, or, in the case of
any such mutilation, upon surrender and cancellation of such Note, the Payor
will issue a new Note, of like tenor and amount and dated the date of issuance
of the original Note, in lieu of such lost, stolen, destroyed or mutilated Note.
 
19. Miscellaneous
 
(A) Headings:  Headings contained in this Note are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Note.
 
(B) Enforceability:  If any provision which is contained in this Note should,
for any reason, be held to be invalid or unenforceable in any respect under the
laws of any jurisdiction, such invalidity or unenforceability shall not affect
any other provision of this Note and this Note shall be construed as if such
invalid or unenforceable provision had not been contained herein.
 
(C) Notices:  Any notice or other communication required or permitted hereunder
shall be sufficiently given if sent by certified mail, postage prepaid, return
receipt requested addressed as follows:
 


 
To the Payee:                                                        Tangiers
Investors, LP
402 W Broadway Ste. 400
San Diego, California 92101
Attn:  Michael Sobeck


 
To the Payor:                                                        US Natural
Gas Corp
1717 Dr. Martin Luther King Jr. St. N
St. Petersburg, FL 33704
Attn:  Wayne Anderson, President


or in each case to such other address as shall have last been furnished by like
notice. If the method of notice set forth in this Paragraph “(C)” of this
Article “19” of this Note is impossible for any reason, notice shall be in
writing and personally delivered to the aforesaid addresses. Each notice or
communication shall be deemed to have been given as of the date so mailed or
delivered as the case may be.
 


 
 
7

--------------------------------------------------------------------------------

 


 
(D) Litigation:  This Note shall in all respects be construed, governed, applied
and enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein, without giving effect to the
principles of conflicts of law. The parties hereby consent to and irrevocably
and exclusively submit to personal jurisdiction over each of them by the courts
of the State of New York in any action or proceeding, irrevocably waive trial by
jury and personal service of any and all process and specifically consent that
in any such action or proceeding, any service of process may be effectuated upon
any of them by certified mail, return receipt requested, in accordance with
Paragraph "(C)" of this Article “19” of this Note. If the Payee commences legal
action to interpret or enforce any of the terms of this Note, the Payor shall
pay all legal fees in full and costs incurred by the Payee with respect to such
action. If the parties dispute any term or condition of this Note, Payor shall
pay all legal fees of Payee actually incurred within five (5) business days of
receipt of the legal bill of Payee’s counsel.
 
(E) Assignment:  This Note may not be assigned or transferred by the Payor.
 
(F) Construction:  Each of the parties hereto hereby further acknowledges and
agrees that (i) each has had significant input in the development of this Note
and (ii) this Note shall not, therefore, be construed more strictly against any
party responsible for its drafting regardless of any presumption or rule
requiring construction against the party who drafted this Note.
 
(G) Entire Agreement:  This Note and all documents and instruments referred to
herein (i) constitute the entire agreement and supersede all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and thereof, and (ii) are not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.
 
(H) Further Assurances:  The parties agree to execute any and all such other
further instruments and documents, and to take any and all such further actions
which are reasonably required to effectuate this Note and the intents and
purposes hereof.
 
(I) Binding Agreement:  This Note shall be binding upon and inure to the benefit
of the parties hereto and their heirs, executors, administrators, personal
representatives, successors and assigns.
 
(J) Non-Waiver:  Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Note shall be deemed to have been made
unless expressly in writing and signed by the party against whom such waiver is
charged; and (i) the failure of any party to insist in any one or more cases
upon the performance of any of the provisions, covenants or conditions of this
Note or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, covenants or
conditions, (ii) the acceptance of performance of anything required by this Note
to be performed with knowledge of the breach or failure of a covenant, condition
or provision hereof shall not be deemed a waiver of such breach or failure, and
(iii) no waiver by any party of one breach by another party shall be construed
as a waiver of any other or subsequent breach.
 
(K) Modifications:  This Note may not be changed, modified, extended, terminated
or discharged orally, but only by an agreement in writing, which is signed by
the Payor and the Payee of this Note.
 
(L) Exhibits:  All Exhibits annexed or attached to this Note are incorporated
into this Note by reference thereto and constitute an integral part of this
Note.
 
(M) Severability:  The provisions of this Note shall be deemed separable.
Therefore, if any part of his Note is rendered void, invalid or unenforceable;
such rendering shall not affect the validity or enforceability of the remainder
of this Note.
 


 


 
8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Payor has executed this Note as of the 23rd day of August,
2011.
 

 
US Natural Gas Corp
         
 
By:
/s/ Wayne Anderson       Wayne Anderson, President                  

 
Payee has executed this Note solely with respect to Paragraph “G” of Article
“4”.
 
Tangiers Investors, LP
 
 

By: /s/ Michael Sobeck   Name:  Michael Sobeck   Title: Managing Member  

 
 
Enclosures: 2
 










 
9

--------------------------------------------------------------------------------

 




EXHIBIT A
 
NOTICE OF CONVERSION
 


 


 
To: US Natural Gas Corp
 


 
Attention: Chief Financial Officer
 
1.  The undersigned hereby elects to convert $________________ principal amount
and $___________ of accrued and unpaid interest of that certain convertible
promissory Note dated August 23, 2011 in the original principal amount of
$25,000.00 at a conversion factor of fifty (50%) percent of the lowest trading
price during the five (5) trading days prior to conversion of Common Stock of US
Natural Gas Corp pursuant to the terms of the said Note. If this is a total
conversion or a final partial conversion of said note, then the undersigned
herewith tenders the original note, marked paid and satisfied.
 
2.  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 


 
_________________________________ (Name)
 
_________________________________
 
_________________________________(Address)
 
 
3.  The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale, in connection with the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares.
 
 
______________________________
 
By:  _________________________
 
Its:  __________________________
 
Date:________________,_________
 
 
 
 
 
10